Douglas, J.,
dissenting. The trial court properly submitted this case to the jury pursuant to former R.C. 2315.19. As soon as the jury found plaintiff negligent, then it was proper for the jury to be required to answer interrogatories in accordance with R.C. 2315.19(B). The trial court should not, however, have submitted to the jury the question as to Pettibone’s negligence. Pettibone was no longer a party and R.C. 2315.19(B)(2) provided for a determination of the negligence “ * * * attributable to each party to the action.” (Emphasis added.) The trial judge, in this regard, should have, at this point in the proceedings, required Goodyear to avail itself (if it chose to do so) of R.C. 2307.31 and/or 2307.32. See Eberly v. A-P Controls, Inc. (1991), 61 Ohio St.3d 27, 37-39, 572 N.E.2d 633, 640-642 (Douglas, J., concurring in part and dissenting in part). The trial judge also properly applied R.C. 2315.19(C).
Given the confusion in the law, the difficulty of interpreting the statutes and the need to reach a conclusion (and one that was just and equitable), it is my judgment that the trial judge did a remarkable job. The judge heard, and the record is replete with, evidence to require the submission of the question of punitive damages to the jury. The majority opinion conveniently does not mention the prior knowledge by Goodyear and the prior cases against Good*479year as to the propensity for injury caused by this product. Given the record in this case and our various tests for allowing the assessment of punitive damages, the trial judge was well within his right in submitting the issue to the jury and the jury did not act improperly in finding that an award of punitive damages should be made.
Accordingly, the trial judge was absolutely correct in entering judgment against Goodyear, upon the jury’s verdict, for $1,000,000 in punitive damages. Further, the trial judge was correct in entering judgment against Goodyear for fifty-three percent of the compensatory damage verdict of $1,100,000 ($583,000),4 given the finding by the jury of Pettibone’s negligence of thirty-seven percent (even though the proper method to determine Pettibone’s negligence was not used) and the finding of plaintiff’s negligence of ten percent. While the result in this case may have been different had the statutes been properly applied in all respects, this should not be cause for a new trial of the entire case. Given the luxury of time to review that we as appellate judges have as opposed to the trial judge who had to make the call just before and during trial, it is time enough to fully apply the statutes in future cases. But for the trial judge’s efforts in this case, we would not be in a position to make a comprehensive review.
Thus, I would reverse the court of appeals on the appeal before us and I would affirm the court of appeals on the cross-appeal now before us. I would reinstate the judgment of the trial court in all respects. Because the majority opinion does not reach the same conclusion, I respectfully dissent.
Resnick, J., concurs in the foregoing dissenting opinion.

. Pursuant to former R.C. 2315.19(A)(2), Goodyear’s liability was several, given a finding of plaintiff negligence.